DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/830,837 filed 3/26/20 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 11/30/21. Claims 1, 4-6, 8, 10, 12, 16, and 18-20 were amended. Claims 2-3 and 17 were cancelled. Claim 21 was newly added. Claims 1, 4-16, and 18-21 were examined. Examiner filed a final rejection.
Applicant filed an RCE on 5/9/22. Claims 1, 8, 10, 16 and 21 were amended. Claims 1, 4-16 and 18-21 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 8/22/22. Claims 1, 8 and 18-21 were amended. Claim 16 was cancelled. Claims 22-23 were newly added. Claims 1, 4-15 and 18-23 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendments have resolved the claim objections cited by examiner in the non-final rejection. The claim objections are therefore withdrawn.
Claim rejections under 102 and 103: Applicant's arguments filed 8/22/22 (hereinafter referred to as the Remarks) have been fully considered.
Regarding claims 1 and 8, with respect to the Thomas (US 20170144659 A1) reference, applicant argues that, “The Office asserts that the activation in response to a number of manual overrides by the user is equivalent to the claimed request to initiate a learning mode. However, Applicant respectfully submits that this is an incorrect interpretation of a user request. A count of a number of times a driver overrides a cruise control of a vehicle is not a request of a user, but rather an automatic determination of the processor, inferred from user behavior, that one or more settings of the cruise control may need to be modified. A user request, in contrast, is a direct command from a user. The two are therefore not equivalent.” (See at least Page 8 in the Remarks).
However, this argument is not persuasive, since the “request” in the claims is recited at such a high level of generality that it does not preclude an override by the user. Hence, as described in at least Page 5 of the non-final rejection, Thomas does disclose a system wherein a processor is configured to receive, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system).
Applicant further argues, with respect to the Hiratsuka et al. (US 20210114584 A1) reference, that “Applicant has also amended claim 1 to clarify that control of the vehicle by the automatic cruise control system continues following deactivation of the learning mode. Support for these amendments are found in at least paragraph [0047] of the Applicant's Specification. Hiratsuka therefore fails to teach the claimed subject matter” (emphasis added) (See at least Page 9 in the Remarks). This argument is persuasive, since upon further search and consideration, examiner has determined that Hiratsuka and the other prior art of record do not teach or suggest the system wherein control of the vehicle by the automatic cruise control system continues following deactivation of the learning mode.
Therefore, claims 1 and 8 and their dependents overcome the prior art of record and contain allowable subject matter. A more detailed description of the reasons for indicating allowable subject matter may be found in the section of this office action titled “Allowable Subject Matter”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20170144659 A1) in view of Hiratsuka et al. (US 20210114584 A1), hereinafter referred to as Thomas and Hiratsuka, respectively.
Regarding claim 23, Thomas discloses A system for adapting an adaptive cruise control system of a vehicle (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]), the system comprising: 
an electronic processor of the system (See at least Fig. 2 in Thomas: Thomas discloses that the method may be executed by an ECU 14 of the vehicle [See at least Thomas, 0018]), the electronic processor configured to 
drive the vehicle using a control parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]), 
receive, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system), 
activate, in response to receiving the request, the learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]), 
continue to drive the vehicle using the control parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]), 
receive, from the driver via an accelerator pedal or a brake pedal of the vehicle, feedback associated with control of a speed of the vehicle (See at least Fig. 2 in Thomas: Thomas discloses that from steps 112-122, location, terrain, road conditions, and a cruise control action from the driver, such as a throttle position set by the driver, a gear position set by the driver, and a brake demanded by the driver, are detected by ECU 14 [See at least Thomas, 0019]. Thomas further discloses that ECU 14 determines the distance to the forward vehicle at step 124 responsive to the override [See at least Thomas, 0019]), 
adjust the control parameter of the adaptive cruise control system based on the feedback (See at least Fig. 2 in Thomas: Thomas discloses that in a step 130, the ECU 14 creates a current driver behavior profile identifying the cruise control system 12 override based on current geographic location of the vehicle 10, road terrain of the current geographic location of the vehicle 10, the current road condition, the respective actions taken by the driver and, and the distance to the forward vehicle 24 [See at least Thomas, 0020]. Thomas further discloses that the current driver behavior profile is transmitted from the ECU 14 to the driver memory 40, where it is stored, in a step 132 [See at least Thomas, 0020]. Thomas further discloses that from steps 134-142, additional steps are taken in order to validate and create the profile [See at least Thomas, 0021-0024]. Thomas further discloses that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]), and
drive the vehicle using the adjusted control parameter of the adaptive cruise control system after receiving the feedback from the driver via the accelerator pedal or the brake pedal (See at least Fig. 2 in Thomas: Thomas discloses that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]). 
However, Thomas does not explicitly teach the system wherein the processor is further configured to generate a deactivation recommendation to deactivate the learning mode, and 
deactivate the learning mode of the adaptive cruise control system in response to at least one selected from the group consisting of an occurrence of a predetermined condition and receiving a learning mode deactivation request from a driver of the vehicle.
However, Hiratsuka does explicitly teach a system for actuating an automated cruise control of a vehicle wherein the processor is further configured to generate a deactivation recommendation to deactivate the learning mode (See at least Figs. 6-7 in Hiratsuka: Hiratsuka teaches that an ACC system may have a mode in which the ACC ECU 10 is receptive to voice commands from the user to adjust the target speed of the ACC system [See at least Hiratsuka, 0107-0112]. This mode may be regarded as a learning mode since it is a mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed. Also see at least Fig. 11 in Hiratsuka: Hiratsuka teaches that speed increase requests are executed when ACC is already on [See at least Hiratsuka, 0148-0153]. Also see at least Fig. 5 in Hiratsuka: Hiratsuka teaches that the driver may request to turn the ACC off and confirm this request by following recommendation 502 [See at least Hiratsuka, 0104-0106]), and 
deactivate the learning mode of the adaptive cruise control system in response to at least one selected from the group consisting of an occurrence of a predetermined condition and receiving a learning mode deactivation request from a driver of the vehicle (See at least Figs. 6-7 in Hiratsuka: Hiratsuka teaches that an ACC system may have a mode in which the ACC ECU 10 is receptive to voice commands from the user to adjust the target speed of the ACC system [See at least Hiratsuka, 0107-0112]. This mode may be regarded as a learning mode since it is a mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed. Also see at least Fig. 11 in Hiratsuka: Hiratsuka teaches that speed increase requests are executed when ACC is already on [See at least Hiratsuka, 0148-0153]. Also see at least Fig. 5 in Hiratsuka: Hiratsuka teaches that the driver may request to turn the ACC off and confirm this request by following recommendation 502 [See at least Hiratsuka, 0104-0106]. Hiratsuka further teaches that the driving support control stops when the operating state is an off state [See at least Hiratsuka, 0012]. It will therefore be appreciated that recommendation 502 in Fig. is a deactivation recommendation, since it recommends a course of action to terminate the mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed). Both Thomas and Hiratsuka teach methods for modifying ACC parameters for a vehicle. However, only Hiratsuka explicitly teaches where increasing and decreasing of speed may occur via a voice command and where the learning mode in which these increasing and deceasing speeds are received may be deactivated by following instructions from an ACC-off message after the ECU detects a vocal ACC-off command.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ACC system of Thomas to also allow its parameters to be adjusted via voice command and to have the learning mode in which these parameters are adjusted be deactivated by following instructions from an ACC-off message after the ECU detects a vocal ACC-off command, as in Hiratsuka. Doing so improves reliability of the system by requiring the user to confirm when they wish to deactivate ACC, which reduces the likelihood that ACC will accidentally be deactivated due to the ECU mishearing a command.

Allowable Subject Matter
Claims 1-22 are allowable over the prior art of record. However, the case as a whole cannot be allowed because claim 23, above, is still rejected under 35 USC 103.
The closest prior art of record to claims 1-22 is Thomas (US 20170144659 A1) in view of Herb (US 20180111616 A1) in further view of Hiratsuka et al. (US 20210114584 A1), hereinafter referred to as Thomas, Herb and Hiratsuka, respectively. The following is an examiner’s statement of reasons for allowability:
Regarding claims 1 and 8, Thomas discloses A system for adapting an adaptive cruise control system of a vehicle (See at least Fig. 2 in Thomas: Thomas discloses that an automatic cruise control system may store and adjust profiles of drivers based on driver inputs [0019-0026]), the system comprising: 
an electronic processor of the system (See at least Fig. 2 in Thomas: Thomas discloses that the method may be executed by an ECU 14 of the vehicle [See at least Thomas, 0018]), the electronic processor configured to 
drive the vehicle using a control parameter of the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that, based on previous learning experiences, a profile previously generated at step 146 is utilized to control the acceleration and braking of an automated cruise control system [See at least Thomas, 0020 and 0025]), 
receive, from a driver of the vehicle, a request to activate a learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]. The manual override may be regarded as a request to activate a learning mode for the adaptive cruise control system),
activate, in response to receiving the request, the learning mode for the adaptive cruise control system (See at least Fig. 2 in Thomas: Thomas teaches that at step 110, a cruise control override is identified by the ECU 14 as a result of a manual override by a driver during automatic cruise control, which activates a profile adjustment mode of the vehicle to create an updated profile during steps 112-142 [See at least 0019-0025]), 
receive, from the driver via an accelerator pedal or a brake pedal of the vehicle, feedback associated with control of the speed of the vehicle (See at least Fig. 2 in Thomas: Thomas discloses that from steps 112-122, location, terrain, road conditions, and a cruise control action from the driver, such as a throttle position set by the driver, a gear position set by the driver, and a brake demanded by the driver, are detected by ECU 14 [See at least Thomas, 0019]. Thomas further discloses that ECU 14 determines the distance to the forward vehicle at step 124 responsive to the override [See at least Thomas, 0019]), and
adjust the control parameter of the adaptive cruise control system based on the feedback (See at least Fig. 2 in Thomas: Thomas discloses that in a step 130, the ECU 14 creates a current driver behavior profile identifying the cruise control system 12 override based on current geographic location of the vehicle 10, road terrain of the current geographic location of the vehicle 10, the current road condition, the respective actions taken by the driver and, and the distance to the forward vehicle 24 [See at least Thomas, 0020]. Thomas further discloses that the current driver behavior profile is transmitted from the ECU 14 to the driver memory 40, where it is stored, in a step 132 [See at least Thomas, 0020]. Thomas further discloses that from steps 134-142, additional steps are taken in order to validate and create the profile [See at least Thomas, 0021-0024]. Thomas further teaches that in step 146, the ECU determines that the behavior profile created in the step 142 will be used in the future for the current geographic location, the additional previous vehicle locations, and optionally at any location having similar road terrain and/or current road condition [See at least Thomas, 0025]). 
Herb teaches a cruise control system wherein the processor is further configured to continue driving the vehicle using the adjusted control parameter of a cruise control system after (a) receiving the feedback from the driver via the accelerator pedal or the brake pedal (See at least Fig. 4 in Herb: Herb teaches that when the driver depresses the acceleration pedal 22 (step 420), the vehicle 10 accelerates, and when the driver releases the acceleration pedal 22 and it returns to a zero position, the target speed is set and the controller maintains the vehicle 10 at this speed using the drivetrain 12, braking system 16, and sensor(s) 26 (step 430) [See at least Herb, 0026]. Herb further teaches that, while driving, the driver will inevitably need to adjust the speed of the vehicle 10, and the driver can accomplish this by adjusting the target speed stored in the controller 18 by depressing the acceleration pedal 22 or brake pedal 24 wherein, depending on which pedal is depressed, the speed of the vehicle 10 changes due to torque applied by the drivetrain 12 or the braking system 16 and whenever a pedal is released, the target speed is updated (step 440) [See at least Herb, 0027]).
Hiratsuka teaches an adaptive cruise control system which is further configured to deactivate the learning mode of the adaptive cruise control system in response to receiving a learning mode deactivation request from a driver of the vehicle (See at least Figs. 6-7 in Hiratsuka: Hiratsuka teaches that an ACC system may have a mode in which the ACC ECU 10 is receptive to voice commands from the user to adjust the target speed of the ACC system [See at least Hiratsuka, 0107-0112]. This mode may be regarded as a learning mode since it is a mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed. Also see at least Fig. 11 in Hiratsuka: Hiratsuka teaches that speed increase requests are executed when ACC is already on [See at least Hiratsuka, 0148-0153]. Also see at least Fig. 5 in Hiratsuka: Hiratsuka teaches that the driver may request to turn the ACC off [See at least Hiratsuka, 0104-0106]. Hiratsuka further teaches that the driving support control stops when the operating state is an off state [See at least Hiratsuka, 0012]. It will therefore be appreciated that the ACC-off request of Fig. 5 may be regarded as a learning mode deactivation request, since it terminates the mode in which the ECU may learn how much the user wishes to increase or decrease the vehicle speed).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system being further configured to continue driving the vehicle using the adjusted control parameter of the adaptive cruise control system after (a) receiving the feedback from the driver via the accelerator pedal or the brake pedal and (b) deactivating the learning mode (emphasis added).
Herb comes close to teaching these additional limitations, since Herb teaches a cruise control system where, after the driver adjusts the vehicle speed using a pedal, the speed of the vehicle will continue at the speed indicated by the driver using the pedal (See at least [Herb, 0026-0028]). However, this reference does not actually read on the amended claims because it is not an adaptive cruise control; there is no disclosure of an “adaptive” cruise control nor any discussion of following distance to a preceding vehicle anywhere in Herb, which anyone of ordinary skill in the art will appreciate is the definition of an adaptive cruise control. So while Herb is in the field of endeavor of continuing cruise control after receiving a pedal input that terminates a learning mode, Herb is not in the field of endeavor of continuing adaptive cruise control after receiving such a pedal input.
Hiratsuka also comes close to teaching these additional limitations, since Hiratsuka teaches where the driver may turn of an adaptive cruise control system using a user input, which would therefore disable any learning features of the adaptive cruise control as well (See at least [Hiratsuka, 0104-0106]). However, unlike the additional claim limitations, Hiratsuka fails to teach or suggest a feature whereby the user can turn off a learning mode without also turning off the entire adaptive cruise control itself. Therefore, Hiratsuka is not in the field of endeavor of continuing adaptive cruise control after receiving a deactivation request for a learning mode of the adaptive cruise control from the user.
For at least the above stated reasons, claims 1 and 8 and their respective dependents are allowable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/                
 Primary Examiner, Art Unit 3668